As filed with the Securities and Exchange Commission on November 2, 2010 Registration No. 333-166983 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 (Amendment No. 3) Registration Statement under the Securities Act of 1933 Healthway Shopping Network, Inc. (Name of small business issuer in its charter) Florida 3661 & 3669 75-3262502 (State or other jurisdiction of incorporation or organization) (Primary Standard IndustrialClassification Code) (I.R.S. EmployerIdentification No.) Healthway Shopping Network, Inc. 8895 N. Military Trail Suite 203B PalmBeach Gardens, FL 33418 (561) 625-2642 (Address and telephone number of principal executive offices) Cleveland Gary, CEO 8895 N. Military Trail Palm Beach Gardens, FL 33410 (Name, address and phone number of agent for service) Approximate date of commencement of proposed sale to the public: As soon as practicable after the registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following boxx If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer p Accelerated Filer p Non-accelerated Filer p (Do not check if a smaller reporting company) Smaller reporting company x Calculation of registration fee Title of Each Class Of Securities To Be Registered AmountToBe Registered Proposed Maximum Offering PricePerShare(1) Proposed Maximum Aggregate OfferingPrice(1) Amountof RegistrationFee Common stock, $.0000001 par value per share $ $ $ (1) Fee calculated in accordance with Rule 457(c) of the Securities Act of 1933. Proposed offering price used for calculating the registration fee. The registrant hereby amends this Registration Statement on the date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on the date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. The Registrant may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Preliminary Prospectus,Subject to completionOctober , 2010 HEALTHWAY SHOPPING NETWORK INCORPORATED 7,500,000 Shares of Common Stock Healthway ShoppingNetwork Incorporated is offering a maximum of 7,500,000 shares of our common stock at $.75 per share, in a best effort, direct public offering, by our officers and directors. The offering will terminate within 180 days from the date of this prospectus. The Company will retain all proceeds received from the offering. There are no minimum purchase requirements for each investor.All proceeds retained by the Company may not be sufficient to initiate operations. The Company is not a blank check company because it has a specific business purpose and has no plans or intention to merge with an operating company.None of the Company’s shareholders have plans to enter a change of control or change of management.None of our current management has previously been involved with a development stage company that did not implement its business plan, that generated no or minimal revunes or was engaged in a change of control. The Company intends to establish a public market for the shares being offered herein by listing on the OTC Bulletin Board.To be quoted on the OTC Bulletin Board, a market maker must file an application on the Company's behalf to make a market in the common stock. The shares being offered are highly speculative and they involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. See "Risk Factors" beginning on page 4. Priceto Public Underwriting Discounts and Commissions(1) Proceedsto Company(2) Per Share $ $ 0 $ Total � Maximum $ $ 0 $ (1) Our shares in this Offering will be sold by our officers and directors for no compensation. There are no underwriting commissions involved in this Offering, however, we may pay selling commissions of up to 10% to any broker, dealer, finder or agent who assists us in this Offering. (2) The proceeds to us are shown before deduction for legal, accounting, printing and other expenses estimated at 10% of the Offering.. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2010 TABLE OF CONTENTS PROSPECTUS SUMMARY 2 RISK FACTORS 5 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 9 USE OF PROCEEDS 9 DETERMINATION OF OFFERING PRICE 10 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 10 PLAN OF DISTRIBUTION 11 BUSINESS 12 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 15 DESCRIPTION OF PROPERTY 19 LEGAL PROCEEDINGS 20 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 20 EXECUTIVE COMPENSATION 21 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 23 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 22 DESCRIPTION OF SECURITIES 24 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 25 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 26 LEGAL MATTERS 27 EXPERTS 27 WHERE YOU CAN FIND MORE INFORMATION 27 FINANCIAL STATEMENTS 28 You may only rely on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with different information. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. PROSPECTUS SUMMARY The prospectus summary contains a summary of information contained elsewhere in this prospectus. You should carefully read all information in the prospectus, including the financial statements and the notes to the financial statements under the Financial Statements section beginning on page F-1 prior to making an investment decision. Our Business Healthway Shopping Network Inc. was incorporated in Florida on January 11, 2008. Our principal executive offices are located at 8895 N. Military Trail Suite 203B, Palm Beach Gardens, Fl 33410, our telephone number is 561-625-2642 and our fax number is 561-626-7105. We were formed to provide consumers with up to date health care products that are not necessarily offered by companies selling similar products. Such products include holistic dietary supplements, natual weight management and energy products consisting of probiotics to aid in digestion, natural vitamin products and cleansers, enzymes, pure fermented plant vegetable whole food products, organic teas and whey protein available in different flavors.We are a development stage company with no revenues, assets or operations and our auditors have raised substantial doubt as to our ability to continue as a going concern. When consumers use these products, management believes they will experience the benefits of consuming essential vitamins, minerals and nutrients that the body needs to keep it in good health. Our goal is to promote to every person a healthier lifestyle with natural products that are sold to the consumer through our intended internet distribution portal and TV infomercial programming. We have chosen two sales formats that have proven successful in previous businesses tomarketour products to consumers.The two formats are: 1. Internet sales. 2. Television shopping channel. By using these two proven formats to produce high levels of sales, Healthway intends to achieve the sales of products and the branding of its name. Management believes Healthway Shopping Network should be positioned to achieve success providing sufficient capital is provided to grow the business.The Company has not secured any venues since all sales are intended to be made via television and internet In today’s marketplace, we are seeing many more baby boomers look for ways to stay healthy. More and more products are coming on the scene. A normal consumer is bombarded by multilevel marketing people selling these products. If there is one recognized place that sells only health related products, we should see great revenues in that company. Currently the fastest growing industry in the United States is the Health industry. That is very understandable with the babyboomer generation preparing to enter their elderly years. Our population is skewed to elderly. That generation appreciates the luxury of products delivered to their door that we are able to provide with shipping and internet services.All qualitative and comparative statements previously disclosed are based on managements belief and such belief is based on managements past history and personal knowledge. 2 The target market for Healthway Shopping Network is baby boomers that are geared towards staying healthy to live a long and better quality of life and the generation X segment who are getting informed through marketing distribution channels on the importance of practicing good nutritional habits early for health reasons. Every company has an opportunistic window to move forward and we believe the timing for Healthway Shopping Network is now. The Terms ofthe Offering Securities Being Offered Up to 7,500,000 Shares of common stock Initial Offering Price: We will sell our shares at .75 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices.This price was determimed arbitrarily by us. Terms of the Offering: We will determine when and how our officers will sell the common stock offered in this prospectys,No consumption will be paid to officers and directors in connection with the sale of the shares. Termination of Offering: The offering will conclude when all of the 7,500,000 of common stock have been sold or within 180 days, whichever occurs earlier.We may decide to terminate the registration if it is no longer necessary due to the operation of the resale provisions of Rule 144 promulgated under the Securities Act of 1933.We also may terminate the offering for no reason whatsoever at the discretion of our management team. Risk of Factors: The Securities offered hereby involve a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment.See “Risk Factors”. Common Stock Issued And Outstanding Before Offering: 189,000,000 shares of our common stock are issued and outstanding as of the date of this Prospectus. Common Stock Issued And Oustanding After Offering: 196,600,000 shares of common stock Use of Proceeds: We will use the proceeds from the sale of the common stock by the Company for general and administrative expenses, salaries, inventory, software, television production and general working capital.We will currently have no plans or arrangements for future aquisitions 3 Financial Summary This financial summary does not contain all the financial information that may be important to you. Therefore, you should carefully read all the information in this prospectus, including the financial statements and their explanatory notes before making an investment decision. We derived the summary financial information from our financial statements appearing in the section in this prospectus entitled "Financial Statements." You should read this summary financial information in conjunction with the section entitled "Management's Discussion and Analysis," our financial statements and related notes to the financial statements. Statement of Operations Information: YearendedDecember31, Revenues $ 0 $ 0 Expenses $ $ Profit (Loss) before income taxes $ ) $ ) Income Taxes $ 0 $ 0 Net loss $ ) $ ) Balance Sheet Information: December31, Total Assets $ $ 0 Total Liabilities $ $ Working Capital $ ) $ ) Common stock and paid in capital $ $ Total stockholders' equity $ ) $ ) 4 RISK FACTORS An investment in our securities is highly speculative and subject to numerous and substantial risks. These risksare set forth below You should not invest in the Company unless you can afford to lose your entire investment. Readers are encouraged to review these risks carefully before making any investment decision. Risks Relating To Healthway Shopping Network Inc. Concentration of ownership may allow several shareholders to control Healthway Shopping Network’s business Healthway President and CEO Cleveland Gary holds eighty-two (82%) interest of Healthway Shopping Network, Inc. In addition, Carolyn Shiver holds approximately fourteen percent (14%) interest in the Company. As a result, these two shareholders will be able to exercise control over virtually all matters requiring shareholder approval, including the election of directors and approval of significant corporation transactions. Thus, the present management will be able to maintain their positions as Directors and effectively operate Healthway Shopping Network, Inc. business, regardless of other investors’ preferences. One or more of our directors may have only limited experience in the management of E-Commerce Although our CEO has experience in e-commerce operations, there may be several officers and directors hired or elected by the Company that may have only limited experience or no experience in establishing and growing an e-commerce business. As a result, the Company will be relying heavily on the experience and business acumen of our CEO to establish an effective ongoing business strategy for our future e-commerce operations. The Company currently does not carry insurance to compensate for the loss of services provided by the CEO. There may be an absence of a trading market, which would eliminate or adversely impact your ability to sell your shares. There currently is no trading market for our stock. While we intend to utilize a marker maker to apply for listing on the Over-the-Counter Bulletin Board (“OTCBB”) following completion of this offering, we cannot assure you that a public market will ever develop. You will likely not be able to sell your securities if a regular trading market for our securities does not develop and we cannot predict the extent, if any, to which investor interest will lead to the development of a viable trading market in our shares. We expect the initial market for our stock to be limited, if a market develops at all. Even if a limited trading market does develop, there is a risk that the absence of potential buyers will prevent you from selling your shares if you determine to reduce or eliminate your investment in Healthway Shopping Network, Inc. Additionally, the IPO offering price of $.75 per share may not reflect the current value of our shares after the offering. This lack of a trading market and a lack of an adequate number of potential buyers may result in the inability to sell your shares when desired or result in your receiving a lower price for your shares upon their sale than you paid in this offering. The E-Commerce business can be speculative and there is a consequent risk of loss of your investment. The success of Healthway Shopping Network, Inc. plan of operation will depend to a great extent on its operations, financial condition and management . The E-Commerce industry can be a very speculative one with changing trends, new and developing technologies, and other factors determining the success or failure of various types of E-Commerce technology. Consequently, there is no assurance that the interest in Healthway Shopping Network, Inc. product and service lines will find a significant client base. Consequently, the success of our operations will be dependent upon management of Healthway Shopping Network, Inc. business and numerous other factors beyond our control. 5 There will be additional dilution as additional shares are issued which may decrease the market price of our common stock. Additional offerings will likely have to be made in the future to raise capital to meet operating cash flow needs. Such offerings may include warrants for issuance of additional common stock, further diluting the number of shares of common stock outstanding from time to time. An increase in the number of our shares from these events or others may result in a decrease of the future potential market price for our common stock and will dilute the ownership interest of current shareholders. Shares eligible for future sale under Rule 144 may adversely affect the market for our securities. From time to time, certain of our stockholders who hold restricted securities may be eligible to sell all or some of their shares of common stock by means of ordinary brokerage transactions in the open market pursuant to Rule 144, promulgated under the Securities Act of 1933, subject to certain limitations. Although current stockholders have no current intention or ability to sell their shares, any substantial sales by holders of our common stock in the future pursuant to Rule 144 may have a material adverse affect on the market price of our securities. We will incur increased costs and may have difficulty attracting and retaining qualified directors and executive officers as a result of being a public company. As a public company, we will incur significant legal, accounting, reporting and other expenses that we did not incur as a private company. We also anticipate that we will incur costs associated with recently adopted corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 as well as new rules implemented by the Securities and Exchange Commission. We expect these rules and regulations to increase our legal and financial compliance costs and to make some activities more time-consuming and costly. We also expect these new rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance, and we may be required to accept reduced policy limits and coverage. As a result, we may experience difficulty attracting and retaining qualified individuals to serve on our board of directors or as executive officers. We cannot predict or estimate the amount of additional costs we may incur as a result of these requirements or when such costs may be incurred. Risk Factors Affecting Business Operations We will lack business diversification, as we will only be marketing our products through Internet and TV distribution platforms, which makes us subject to all the risks and uncertainties of that industry. Our operating business focuses solely on the e-Commerce industry and Television. Accordingly, the prospects for our success will be entirely dependent upon the future performance of a business operation heavily relying upon Internet and The TVindustry. Unlike other entities with resources to consummate several business combinations or entities operating in multiple industries, we do not expect to have the resources to diversify our operations or benefit from the possible spreading of risks or offsetting of losses. Consequently, our business will be subject to the variable and speculative nature of the E-Commerce business and Television Platform. If we do not properly respond to changes and technological developments in the E-Commerce industry or the markets we will serve, our revenues may be reduced or eliminated. The E-Commerce industry is subject to change in preferences and the emergence of new products. We may not have the resources to acquire or gain access to new products or to introduce new services that could compete with these new products. Our inability to properly respond to changes in technology, services and standards, which characterize our industry, would adversely affect our business operations and revenue generation. 6 The Television industry is expanding with new companies accessing television services to present their products to the general public for sale. The FCC has deregulated the Television industry giving birth to digital channels which will allow more channels to air, making the competition to sell products on TV more fierce. There can be no assurance that we will be able to compete if and when the TV market becomes more saturated if we lack the resources to compete with marketing dollars. Our inability to properly respond to these changes which characterize our industry, would adversely affect our business operations and revenue generation. We will require substantial investment to grow our operations and if we fail to raise sufficient capital to support and fund our expanding operations, our business plan may not be fully realized. We will require additional capital in order to market, advertising , and mergers and acquisition, purchase capital equipment and for general working capital needs of Healthway Shopping Network, Inc.We may be required to spend greater-than-anticipated funds if unforeseen difficulties arise in the course of the operation of our business. As a consequence, we will be required to raise additional capital through public or private equity or debt financings, collaborative relationships, bank financing or other arrangements. We cannot assure you that such additional capital will be available on terms acceptable to us, if at all. Any additional equity financing is expected to be dilutive to our stockholders, and debt financing, if available, may involve restrictive covenants and increased interest costs. Our inability to obtain sufficient financing may require us to delay, scale back or eliminate some or all of our operations.This could have a material and adverse effect on our business. There is competition in the E-Commerce industry which may adversely affect the business operations of, and your investment in, Healthway Shopping Network, Inc. There are numerous competitors in the E-Commerce industry in which Healthway Shopping Network, Inc. is currently involved or in which it intends to enter, most of which have developed product lines, strong marketing systems and established customer followings. In almost all cases, Healthway Shopping Network, Inc. competitors have far greater financial and other resources. Healthway Shopping Network, Inc. also expects competition to increase in the future due to evolving technologies which are reducing the barriers to entry into the E-Commerce industry. Increased competition is likely to result in price reductions, reduced gross margins and loss of market share, any of which could harm Healthway Shopping Network's, Inc.net revenue and results of operations. Further, Healthway Shopping Network, Inc. may face a significant competitive challenge from alliances entered into between and among its competitors, as well as from larger competitors created through industry consolidation. Efforts to protect intellectual property or the alleged misuse of the intellectual property of others may cause Healthway Shopping Network, Inc. to become involved in costly and lengthy litigation which could divert needed resources away from its operations. Healthway Shopping Network, Inc. currently does not have any intellectual property protections relating to its products and services.The process of seeking intellectual property protection can be time consuming and expensive and no assurances can be given that such intellectual property protections in the future will actually be issued.If Healthway Shopping Network, Inc. fails to protect its intellectual property from infringement, other companies may offer competitive products or services. Protection of our intellectual property if such should become necessary could result in costly and lengthy litigation, diverting resources which would otherwise be dedicated to operating the business. 7 Healthway Shopping Network, Inc.'s particular business reliance for operations may adversely affect our prospects and results of operations. The Company's current business model relies heavily upon the sale of the products offered through the Company's web-site.In the future, other E-Commerce products may become better suited for clients.As such, Healthway Shopping Network, Inc. could lose all or part of its revenue.In addition, Healthway Shopping Network, Inc. relies heavily upon its internet customers.Given consumer and corporate sentiment, the products offered by the company may lose favor in the marketplace, thereby leading to a decrease in Healthway's Shopping Network, Inc. sales and revenue. Risks Related to This Offering The offering price has been arbitrarily determined and you run the risk of paying an amount in excess of what you may ultimately receive upon sale of our securities. The initial offering price of $.75 per share was arbitrarily determined by us, and had no relationship whatsoever to our current assets, earnings, book value or any other objective standard of value at the time of our IPO nor did any trading market exist which would reflect what buyers and sellers deem the share value to be. You are therefore bearing the risk that you have paid more for our shares than our shares are actually or objectively worth or will be valued by the public markets in any future trading. This could result in an insufficient return, or even a loss, on your investment even if we successfully establish and grow our business. Because this is a best efforts, self-underwritten offering, we may raise less proceeds than the $5,625,000,000 maximum offering amount, which may limit our ability to implement our business plan. No commitment exists by any broker-dealers and/or agents to purchase all or any part of the Shares being offered hereby. We will sell the Shares on a "best efforts" basis. The funds available to us from the proceeds of the offering will be reduced to the extent that less than all the shares offered hereby are sold. Sale of less than the maximum number of Shares may curtail implementation of our business plan. Our shares will be deemed to be "penny stocks" as defined in the Securities Exchange Act of 1934 and, as a result, will be subject to various eligibility and disclosure requirements on broker-dealers engaged in the resale of these shares. The Shares offered in this prospectus will be "penny stocks" as that term is defined in the Securities Exchange Act of 1934 (the "1934 Act") to mean, among other definitions, equity securities with a price of less than $5.00 per share. Under the penny stock regulations, a broker-dealer selling a penny stock to anyone other than an established customer or an accredited investor must make a special suitability determination regarding the purchaser and provide special disclosure documents to the purchaser. The imposition of these suitability standards and special disclosures could reduce an investor's ability to resale the Shares at a time or price desired. See the section "Market for Common Equity and Related Stockholder Matters." 8 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus includes forward-looking statements. All statements other than statements of historical facts contained in this prospectus, including statements regarding our future financial position, business strategy and plans and objectives of management for future operations, are forward-looking statements.The words "believe," "may," "estimate," "continue," "anticipate," "intend," "should," "plan," "expect" and similar expressions, as they relate to us, are intended to identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy and financial needs. These forward-looking statements are subject to a number of risks, uncertainties and assumptions described in "Risk Factors" and elsewhere in this prospectus. Other sections of this prospectus may include additional factors which could adversely affect our business and financial performance. Moreover, we operate in a highly regulated, very competitive and rapidly changing environment. New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. We undertake no obligation to update publicly or revise any forward-looking statements. You should not rely upon forward-looking statements as predictions of future events or performance. We cannot assure you that the events and circumstances reflected in the forward-looking statements will be achieved or will occur. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. We have an ongoing obligation to continually disclose material future changes in the Company and its operations. USE OF PROCEEDS We will use our best efforts to raise a maximum of $5,625,000 in this Offering. For illustrative purposes only, the table below summarizes how we will utilize the proceeds of this Offering in the event that the Company raises less than the full amount expected ($5,625,000). The actual amount of proceeds realized may differ from the amounts summarized below. If 25% of If 50% of If 75% of If 100% of Shares Sold Shares Sold Shares Sold Shares Sold General and Administrative Expense $ Officer and Employee Salariers (3) $ Inventory $ Advertising $ Software Costs $ TV Production and Servers $ Offering Expenses $ Working Capital $ TOTAL $ (1) The amounts set forth above are estimates by management for the allocations of the net proceeds of this Offering based upon the current state of our business operations, its plans and current economic and industry conditions. It is possible that the application of funds may vary depending on numerous factors including, but not limited to, changes in the economic climate or unanticipated complications, delay and expenses. (2) Working capital is the cost related to operating our office and accounting, acquisition of office equipment and supplies, expenses of filing reports with the SEC, travel, and general working capital. (3) Organizational and offering expenses include legal, accounting, printing, filing, registration, qualification, and other expenses of Healthway Shopping Network, Inc.and the offering of the Shares including marketing and sales costs, but exclude selling commissions. We will pay no commissions or other compensation to our officers and directors who will be offering the Shares. However, we may pay commissions and expenses of up to 10% of all proceeds raised by any broker, dealer, finder or agent who may assist in finding purchasers in this Offering.To the extent offering expenses are less, the excess funds will be added to Working Capital and Operating Expenses. 9 Until these proceeds are utilized, they will be temporarily invested in short-term, highly liquid investments with appropriate safety of principal. Any income derived from these short term investments will be used for working capital. DETERMINATION OF OFFERING PRICE Our initial offering price of $.75 per share was arbitrarily determined and bears no relationship to our current assets, earnings, book value or any other objective standard of value. Accordingly, the offering price should not be considered an indication of the actual value of our securities. DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES We are offering our Common Stock at a price per share that is significantly more than the price per share paid by our officers, directors, promoters and current stockholders for our Common Stock. We are offering for sale up to 7,500,000 shares of Common Stock. If you purchase Shares in this Offering you will experience immediate and substantial dilution. Dilution represents the difference between the price per share paid by purchasers in this Offering and the net tangible book value per share. Net tangible book value per share represents our net tangible assets (our total tangible assets less our total liabilities), divided by the number of shares of Common Stock outstanding at the time of the offering.Based upon 189,100,000issued and outstanding shares of Common Stock on April 5, 2009, our net tangible book value per share was 0. After giving effect to the sale of all 7,500,000 Shares being offered in this offering at $0.75 per share and the payment of expenses up to 10% of the proceeds related to the Offering, our pro forma net tangible book value would be $ .027 The following table illustrates the pro forma per share dilution described above assuming 7,500,000 shares are sold: Shares Sold Offering Price per share $ Net tangible book value per share before the offering $ 0 Pro forma net tangible book value per share after the offering $ Dilution per share to new investors $ 10 The table below indicates the relative aggregate cash investment and stock ownership of new investors in this Offering: Minimum Offering of 7,500,000 Shares Investment % StockOwnership % Current Stockholders $ 96% New Investors $ 4% PLAN OF DISTRIBUTION The Company fully intends to list the Shares on the Over The Counter Bulletin Board. To be quoted on the Over The C ounter Bulletin Board, the Company must have a market maker file an application on its behalf.As of this date, the Company has not identified any such market maker. However, the shares being offered in this prospectus are not currently listed on any stock exchange nor traded in any public market. If no trading market develops for our common stock, it will be difficult to sell your shares or, if sold, it may be difficult to resell the shares for a price at or above the current offering price. Even if a trading market is established, there is no assurance that such trading market can be sustained. We are offering up to a total of 7,500,000 shares of common stock in a best efforts, direct public offering, without any involvement of underwriters. The offering price is $.75 per share. The offering will terminate within 180 days from the date of this prospectus. We also have the right to terminate this offering at any time prior to the expiration of the offering period. We will use our best efforts to sell as many shares as possible up to the Maximum Offering amount of 7,500,000 shares. We may accept or reject any subscription amount from any investor in our sole discretion or we may accept only part of a subscription amount. Expenses related to the offering are estimated to be $562,500. We will sell the shares in this Offering primarily through our officers and directors. They will receive no commission from the sale of any Shares. They will not register as a broker/dealer under the 1934 Act in reliance upon Rule 3a4-1 under the 1934 Act. The Company will register as the issuer-agent in those states requiring such registration. However, we may pay commissions and expenses of up to 10% of all proceeds raised by brokers, dealers, finders or selling agents who may participate in this Offering. We anticipate that our common stock will continue to be subject to the penny stock rules under the Securities Exchange Act of 1934, as amended. These rules regulate broker/dealer practices for transactions in “penny stocks.” Penny stocks are generally equity securities with a price of less than $5.00. The penny stock rules require broker/dealers to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker/dealer must also provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson and monthly account statements showing the market value of each penny stock held in the customer's account. The bid and offer quotations and the broker/dealer and salesperson compensation information must be given to the customer orally or in writing prior to completing the transaction and must be given to the customer in writing before or with the customer's confirmation. In addition, the penny stock rules require that prior to a transaction, the broker and/or dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. The transaction costs associated with penny stocks are high, reducing the number of broker-dealers who may be willing to engage in the trading of our shares. These additional penny stock disclosure requirements are burdensome and may reduce all of the trading activity in the market for our common stock. As long as the common stock is subject to the penny stock rules, holders of our common stock may find it more difficult to sell their shares. Officers and directors may purchase shares in this offering, however any such purchases will be held for investment purposes only. Under the securities laws of certain states, the Shares may be sold in such states only through registered or licensed brokers or dealers or persons exempt from such registration. In addition, in certain states the Shares may not be sold unless the Shares have been registered or qualified for sale in such state or an exemption from registration or qualification is available and is complied with. Procedures for Subscribing If you decide to subscribe for any Shares in this Offering, you must: 1. Execute and deliver a subscription agreement, and 2. Deliver a check or certified funds to us. Any subscription may be accepted or rejected, in whole or in part, in the sole discretion of management. 11 All checks for subscriptions must be made payable to "HEALTHWAY SHOPPING NETWORK INCORPORATED" Right to Reject Subscriptions We have the right to accept or reject subscriptions in whole or in part, for any reason or for no reason. All monies from rejected subscriptions will be returned immediately by us to the subscriber, without interest or deductions. Subscriptions for shares will be accepted or rejected within five business days after we receive them. Furthermore, once a subscription agreement is accepted, it will be executed without reconfirmation to or from the subscriber. Once Healthway Shopping Network, Inc. accepts a subscription, the subscriber cannot withdraw it unless otherwise dictated by state law. BUSINESS History and Recent Developments We were organized under the laws of the State of Florida on January 11, 2008. Healthway Shopping Network, Inc. has identified this growing opportunity in the new electronic multi-media industry and is positioning the Company to provide an array of diversified yet complimentary products and services to the E-Commerce business and Television Community. Healthway Shopping Network is a company formed to provide consumers with quality healthcare products not offered by other competitors. Management believes that when consumers use these products, they will feel better and have an increased quality of life. We are what we eat. Healthway Shopping Network, Inc.’s goal is to allow every person to become better informed about its products and to sell those products to the consumer at a reasonable price. Healthway Shopping Network, Inc. plans to focus on further developing opportunities. The Company intends to vertically integrate some of its business operations by developing, strategic alliances with other companies that could insure servicing customers as it relates to product delivery in a timely manner. Utilizing UPS and FedEx for shipping products will enhance the Company’s product delivery services. This will be an appealing service to consumers who purchase products from the Healthway Shopping Network, Inc. The Company has fully developed and completed its business and marketing plan. The Company will complete video productions to distribute to various networks for broadcast. Support staff is in place to service all product orders. We have fulfillment operations ready to go and we intend to drop ship products as well as to carry products in-house. The Company currently has eight vendors who will utilize the marketing and promotional services intended to be provided by the Company. Based on negotiations with each vendor, the Company intends to receive profits either from a percentage of sales or from a mark-up on the products sold through the Company’s networks. We believe that initial funding of $502,000.00 will be sufficient to meet our cash requirements for the next 12 months. Funds will be prioritized to pay for the following in the percentages set forthin the use of proceeds: To obtain product inventory To secure TV contracts Advertising and Cross-Promotion Television Production and Servers Software costs Corporate Overview Healthway Shopping Network (HWSN) is a 1120 C corporation formed under the laws of the State of Florida.HWSN is a retail television and internet shopping company providing sales to both vendors wishing to sell their products on the television channel or the internet ecommerce website and to customers seeking to purchase products from those vendors.Management believes in the strength of its business plan of selling various products in an infomercial format via the internet and on television.The customer may be the vendor selling a product or the consumer purchasing the product from the vendor. We make a percentage of the sale price of each product sold.We have been developing our business model since January 2008. 12 Business Strategy Our business strategy is to sell infomercial packages through memberships to people wishing to sell their products on our national television shopping channel and internet e-commerce website. The Company is just now entering the marketplace with an e-commerce web portal system and has completed and pending contracts to televise the network on national television. The HWSN TV Shopping Channel intends to market products by way of sixty second commercial spots with cross promotions with other TV Networks that reach its target audience. This marketing strategy will diversify HWSN’s media reach, exposing product awareness while branding the Company’s name HWSN. Methods of Revenue Generation (Revenue Model): 1. HWSN will be paid a percentage of all sales of products sold in our retail outlets, both TV shopping channel and Internet. 2. HWSN will sell a “Shoppers Club” package to all customers to produce revenue and promote shoppers. The Shoppers Club will give each member certain gifts and discounts. 3. Additional revenue will come from advertisers who will buy strictly 30 and 60 second spots on the channel to advertise their product. 4. We will also offer a wholesale corner available for consumers that wish to retail products from various wholesaler across the world. The revenue produced here will be from companies wishing to wholesale their product to retailers like Whole Foods America as a retail outlet. There will be a fee monthly to be a wholesaler. Any current HWSN Vendor member will be able to purchase in our wholesale corner. 13 Management Experience The Companys current officers, as well as the consultants and vendors it may utilize at it’s discretion, have sufficient experience to execute the goals of Healthway Shopping Network, Inc., and operate the business through all of its phases of production and marketing.(See Directors, Executive Officers, Promotors and Control Persons). Industry Overview Changes in marketing and buying by consumers have opened the door for all natural and holistic medicine outlets to thrive. In our current market, we find consumers leery of many pharmaceutical products available and seeking natural cures for all illnesses.We do however, make no medical related claims with any of our intended products. 14 In this day and time, we are faced with the Baby Boomer generation getting older and overcoming the effects of aging on their health and physical abilities.With this generation being the largest generation population count wise in the American history, as they age and face the effects of aging, they will spend any amount to be healthy and stay as young as possible. This is the most opportune time to bring forward a Health oriented TV Shopping Channel.Today would naturally be when the largest buying consumer audience is spending money to increase their health.The Baby Boomer generation is the wealthiest generation and the largest generation population wise inAmerican history.The Baby Boomers are in their fifties and older which means they are facing their sure old age and fighting to achieve optimal health and longevity during this period of their lives.Spending for products that will provide better health and quality of life is going to be very high during these years. Additionally, the American public is being bombarded by TV and media by mistakes being made by prescription drugs, pharmaceuticals and doctors.With all this bad press, the public in general is going to gravitate to a TV shopping channel dedicated to products that improve health in a natural way. Finally, HWSN intends to utilize the top two marketing plans for high revenue generation available today.Those two methods are television shopping channel which are topping the charts in record sale numbers and Internet sales of products.The QVC and Amazon approaches combined may provide HWSN with strong revenue generation by all projections. Competition The Company will compete with any e-commerce related business that sells health products to the general public in addition to any company that sells health related products to the general public through television and e-commerce. Many larger and more mature companies will compete with HWSN will include, 1.Home Shopping Network and QVC 2.Companies discussing health only issues and solutions by way of infomercials. 3.Various Natural Food Stores and outlets including Internet will be a source of competition. 4.Many Multilevel marketing companies promote and sell particular health products Employees As of the date hereof, the Company has two employees who serve as officers and directors. Cleveland Gary (CEO and Director) and Carolyn Shiver (President and Director) After the completion of registration becoming effective and equity capital raised, capital will fund the salaries of employees to handle day to day operations of Healthway including cost of product, television contracts, cost of advertising and cross promotions, cost of operation, software, servers and television production. 15 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS General Healthway Shopping Network is a company formed to provide consumers with newly improved and quality health care products. When consumers use these products the Company believes that they will feel great and have an improved quality of life. We are what we eat. Healthway's goal is to allow every person to become better informed about products and sell those products to the consumer at a reasonable price. Healthway has chosen two sales formats that have proven successful in previous businesses to market their products to consumers. The two formats are: 1.Internet sales. 2.Television Shopping Channels By using these two proven formats to produce high levels of sales, Healthway intends to achieve the sales of products and the branding of its name. We have developed and completed our marketing plans which is to complete video productions for our vendors for distribution to various networks. We have support staff ready to go and have fulfillment operations ready to ship product in the event we do not carry such products in our inventory. Our initial capital goal is $500,000 which would be sufficient for the next 12 months to cover production costs, product inventory, advertising fees, television contracts and software costs. We have eight vendors currently ready to offer health related products. In today’s marketplace, we are seeing many more babyboomers look for ways to stay healthy. More and more products are coming on the scene. A normal consumer is bombarded by multilevel marketing people selling these products. If there is one recognized place that sells only health related products, we should see a potentially strong revenue model. Currently the fastest growing industry in the United States is the Health industry. That is very understandable with the babyboomer generation preparing to enter their elderly years. Our population is skewed to elderly. That generation appreciates the luxury of delivered to your door products as we can provide with shipping and internet services. Healthway Shopping Network is prepared to initiate its business model. Management believes the timing for Healthway Shopping Network is now.To the best of managements knowledge and belief, there are no trends, events, or uncertainties expected to materially impact short and long term liquidity and there are no material seasonal aspects that should materially effect the Company’s operations. 16 Our Objectives Healthway Shopping Network will strive to meet the following goals: ·
